1                                                                          Judge Richard A. Jones
2

3

4

5
                               UNITED STATES DISTRICT COURT
6                             WESTERN DISTRICT OF WASHINGTON
7    UNITED STATES OF AMERICA,               )
8                                            )
                                             )           NO. CR19-035RAJ
9                                Plaintiff,  )
                v.                           )           ORDER ON IRONS’
10
                                             )           MOTION TO SEAL
11                                           )
     RHETT IRONS,                            )
12                                           )
13                               Defendant. )
     _______________________________________ )
14
             Having considered Defendant Rhett Irons’ Motion to Seal the Declaration of Isaac
15

16   Felder, filed on December 5, 2019, and finding good cause,

17           THE COURT ORDERS THAT Defendant Irons’ Motion to Seal (Dkt. #192) is
18   GRANTED. The Declaration of Isaac Felder, filed on December 5, 2019, shall remain under
19
     seal.
20
             DATED this 5th day of December, 2019.
21

22

23                                                   A
24                                                   The Honorable Richard A. Jones
                                                     United States District Judge
25

26
     ORDER TO SEAL - 1
27
                                                                             ROBERT W. GOLDSMITH
28                                                                             Attorney at law
                                                                               705 Second Ave.
                                                                            Seattle, WA 98104
                                                                               (206) 623-1592
